DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
Response to Amendment
This office action is written in response to an amendment filed on 3/18/2021. As directed by amendment: Claims 1, 9, 19, and 27 were amended. Claims 2-3, 5-8, 10-11, 13-18, 20-21, 23-26, 28-29, and 31 were not amended. Claims 4, 12, 22, and 30 were cancelled. No new claims were added. Thus, Claims 1-3, 5-11, 13-21, 23-29, and 31 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 27-28 are interpreted under 35 U.S.C. 112(f) because it/they use(s) the term “means” with functional language without reciting sufficient structure to achieve the function. 
Regarding Claim 27, “means for obtaining, from a region-wise packing box within a video file, a first set of values that indicate a first size and first position for a first packed region of a packed picture of media content,”. The corresponding structure is referred to in the specification (par 0007; par 0009). 
“means for obtaining, from the region-wise packing box within a video file, a second set of values that indicate a second size and second position for a second packed region of the (par 0007; par 0009).
“means for unpacking the first packed region to produce a first unpacked region;”. The corresponding structure is referred to in the specification (par 0007; par 0009).
“means for forming a first projected region from the first unpacked region;”. The corresponding structure is referred to in the specification (par 0007; par 0009).
“means for unpacking the second packed region to produce a second unpacked region;”. The corresponding structure is referred to in the specification (par 0007; par 0009).
“and means for forming a second projected region from the second unpacked region, the second projected region being different than the first projected region.”. The corresponding structure is referred to in the specification (par 0007; par 0009).
Regarding Claim 28, “means for determining a first width of the first packed region from the first width value;”. The corresponding structure is referred to in the specification (par 0151).
“means for determining a first height of the first packed region from the first height value;”. The corresponding structure is referred to in the specification (par 0151).
“means for determining a first top offset of the first packed region from the first top value;”. The corresponding structure is referred to in the specification (par 0151).
“means for determining a first left offset of the first packed region from the first left value;”. The corresponding structure is referred to in the specification (par 0151).
“means for determining a second width of the second packed region from the second width value;”. The corresponding structure is referred to in the specification (par 0151).
Claims 27-28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, 13, 15-21, 23, 25-29, and 31  are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (“Choi”, WD on ISO/IEC 23000-20 Omnidirectional Media Application Format, from IDS) in view of Yonezawa (“Yonezawa”, US 20090027629).
Regarding Claim 1, Choi teaches a method of processing media content, the method comprising: obtaining, from a region-wise packing box within a video file, a first set of values that indicate a first size and first position for a first packed region of a packed picture of media content (Introduction; Section 4-6; Fig. 4-1; Fig. A-10; Fig. A11; Section B.3.2; Section B.3.3; The region width and height indicate size and the off-sets indicate position. The encoded image or video frames are the packed regions. There is more than one region, indicating that there is a second region that undergoes the same process as the first region. The for loop in Section 6.1.2 also indicates multiple regions. The encoded image or video frames are the packed regions of a packed picture of media content. The first set of values are values related to the first region, such as height, width, and position. The second set of values are values related to the second region, such as height, width, and position.), 
wherein the first set of values indicate the first size and the first position for the first packed region of the packed picture of the media content relative to a height of a projected picture and a width of the projected picture (Fig. A-5; Section 6.1.3; Fig. A-11; The region width and height indicate size and the off-sets indicate position. The first set of values are values related to the first region, such as height (size), width (size), and position. The second set of values are values related to the second region, such as height, width, and position. The width and height of the rectangular region is the size of the packed picture. Fig. A-10 and Fig. A-11 are examples of projections onto a cubic surface. The rectangular region correlates to the area of the 3D cubic surface as shown which is the projected picture. The position of the pixel in a plane is related to a position on the cubic surface. The x and y values of Fig. A-11 represent the left_horizontal_offset and top_vertical_offset of Section 6.1.3. Fig. A-11 further teaches that for a projection to a cube surface, the (x, y) coordinates of the rectangular region is projected to the point (x’, y’) on the rectangular area with height h’ and width w’ of the 3D geometry surface. Thus, the first set of values and the second set of values are relative to the height and width of the projected picture.); 
obtaining, from the region-wise packing box within a video file, a second set of values that indicate a second size and second position for a second packed region of the packed picture of the media content (Introduction; Section 4-6; Fig. 4-1; Fig. A-10; Fig. A11; Section B.3.2; Section B.3.3; The region width and height indicate size and the off-sets indicate position. The encoded image or video frames are the packed regions. There is more than one region, indicating that there is a second region that undergoes the same process as the first region. The for loop in Section 6.1.2 also indicates multiple regions. The encoded image or video frames are the packed regions of a packed picture of media content. The first set of values are values related to the first region, such as height, width, and position. The second set of values are values related to the second region, such as height, width, and position.), 
wherein the second set of values indicate the second size and the second position for the second packed region of the packed picture of the media content relative to the height of the projected picture and the width of the projected picture (Fig. A-5; Section 6.1.3; Fig. A-11; The region width and height indicate size and the off-sets indicate position. The first set of values are values related to the first region, such as height (size), width (size), and position. The second set of values are values related to the second region, such as height, width, and position. The width and height of the rectangular region is the size of the packed picture. Fig. A-10 and Fig. A-11 are examples of projections onto a cubic surface. The rectangular region correlates to the area of the 3D cubic surface as shown which is the projected picture. The position of the pixel in a plane is related to a position on the cubic surface. The x and y values of Fig. A-11 represent the left_horizontal_offset and top_vertical_offset of Section 6.1.3. Fig. A-11 further teaches that for a projection to a cube surface, the (x, y) coordinates of the rectangular region is projected to the point (x’, y’) on the rectangular area with height h’ and width w’ of the 3D geometry surface. Thus, the first set of values and the second set of values are relative to the height and width of the projected picture.); 
unpacking the first packed region to produce a first unpacked region (Section 4-6; Fig. 4-1; Fig. A-10; Fig. A-11; Section B.3.2; Section B.3.3; The unpacking occurs when the encoded image or video files are decoded.); 
forming a first projected region of the projected picture from the first unpacked region (Section 4-6; Fig. 4-1; Fig. A-10; Fig. A-11; Section B.3.2; Section B.3.3; The first projected region is formed when images or video are rendered in 3D for VR functionality. Section 4 mentions that images are projected onto 2D planes according to a particular projection.); 
unpacking the second packed region to produce a second unpacked region (Section 4-6; Fig. A-10; Fig. A-11; Section B.3.2; Section B.3.3; The same method of unpacking can occur for another region.); 
forming a second projected region of the projected picture from the second unpacked region, the second projected region being different than the first projected region (Section 4-6; Fig. A-10; Fig. A-11; Section B.3.2; Section B.3.3; The same method of projection can occur for another region. Section 4 mentions that images are projected onto 2D planes according to a particular projection.);
determining a location for the first unpacked region within the projected picture based on the first set of values (Section 4-6; Fig. 4-1; Fig. A-10; Fig. A-11; Section B.3.2; Section B.3.3; The first set of values are values related to the first region, such as height, width, and position. The location for the first unpacked region within the projected picture is the (x’,y’) coordinates of the projection as shown in Fig. A-11 for the first set of values.); 
determining a location for the second unpacked region within the projected picture based on the second set of values (Section 4-6; Fig. A-10; Fig. A-11; Section B.3.2; Section B.3.3; The same method of projection can occur for another region. The second set of values are values related to the second region, such as height, width, and position. The location for the second unpacked region within the projected picture is the (x’,y’) coordinates of the projection as shown in Fig. A-11 for the second set of values.); 
and forming the projected picture from the first unpacked region and the second unpacked region based on, respectively, the determined location for the first unpacked region and the determined location for the second unpacked region (Section 4-6; Fig. 4-1; Fig. A-10; Fig. A-11; Section B.3.2; Section B.3.3; The location for the first unpacked region within the projected picture is the (x’,y’) coordinates of the projection as shown in Fig. A-11 for the first set of values. The same method of projection can occur for another region. The location for the second unpacked region within the projected picture is the (x’,y’) coordinates of the projection as shown in Fig. A-11 for the second set of values.).
Choi does not explicitly teach based on a resolution of the media content.
Yonezawa teaches based on a resolution of the media content (par 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi with the resolution based image of Yonezawa because it allows for images to be projected at an aspect ratio or resolution that can be changed by a user’s preference (Yonezawa; par 10).
Regarding Claim 2, Choi and Yonezawa teach the method of claim 1.
Choi further teaches wherein the first set of values comprises a first width value, a first height value, a first top value, and a first left value, and wherein the second set of values comprises a second width value, a second height value, a second top value, and a second left value (Section 6; Each region would get its own set of size and location parameters. The for loop in section 6.1.2 indicates multiple values for each variable.), 
the method further comprising: 
determining a first width of the first packed region from the first width value (Section 6); 
determining a first height of the first packed region from the first height value (Section 6); 
determining a first top offset of the first packed region from the first top value (Section 6); 
determining a first left offset of the first packed region from the first left value (Section 6); 
determining a second width of the second packed region from the second width value (Section 6); 
determining a second height of the second packed region from the second height value (Section 6); 
determining a second top offset of the second packed region from the second top value (Section 6); 
and determining a second left offset of the second packed region from the second left value (Section 6).  
Regarding Claim 3, Choi and Yonezawa teach the method of claim 2.
Choi further teaches wherein the first width value comprises a packed reg_width[i] value, the first height value comprises a packed reg_height[i] value, the first top value comprises a packed reg_top[i] value, the first left value comprises a packed reg_left[i], the second width value comprises a packed reg_width[j] value, the second height value comprises a packed reg_height[j] value, the second top value comprises a packed reg_top[j] value, and the second left value comprises a packed reg_left[j] value (Section 6.1.2; Each region would get its own set of size and location parameters. Also the for loop in section 6.1.2 indicates multiple values for each variable. The indices [i] and [j] are both represented as part of the counter of the for loop as i. The index [i] is represented as i for the first region and the index [j] is represented as i for the second region (in subsequent iterations).).  
Regarding Claim 5, Choi and Yonezawa teach the method of claim 1.
Choi further teaches wherein a container for the region-wise packing box comprises a projected omnidirectional video box (Section 4).  
Regarding Claim 7, Choi and Yonezawa teach the method of claim 1.
Choi further teaches wherein the media content is stereoscopic (Section A.1.1; Section A.1.2).  
Regarding Claim 8, Choi and Yonezawa teach the method of claim 7.
Choi further teaches wherein the first packed region corresponds to a first picture of the media content (Section 4-6; Fig. A-10; Fig. A-11; Each region is a small picture and is a subset of a bigger picture.), 
and wherein the second packed region corresponds to a second picture of the media content  (Section 4-6; Fig. A-10; Fig. A-11; The second picture is another region that is packed, unpacked, and projected.).  
Regarding Claim 9, Choi teaches a device for processing media content, the device comprising: a memory configured to store media content; and one or more processors implemented in circuitry and configured to (Introduction; Section 3.1; Section 4; Section B.1; Section B.2; Section B.3):
The remainder of Claim 9 can be rejected with the same reasoning as Claim 1.
Regarding Claim 10, Claim 10 can be rejected with the same reasoning as Claim 2.
Regarding Claim 11, Claim 11 can be rejected with the same reasoning as Claim 3.
Regarding Claim 13, Claim 13 can be rejected with the same reasoning as Claim 5.
Regarding Claim 15, Claim 15 can be rejected with the same reasoning as Claim 7.
Regarding Claim 16, Claim 16 can be rejected with the same reasoning as Claim 8.
Regarding Claim 17, Choi and Yonezawa teach the device of claim 9.
Choi further teaches wherein the device comprises at least one of: 
an integrated circuit (Introduction; Section 3.1; Section 4; Section B.1; Section B.2; Section B.3); 
a microprocessor (Introduction; Section 3.1; Section 4; Section B.1; Section B.2; Section B.3); 
and a wireless communication device (Introduction; Section 3.1; Section 4; Section B.1; Section B.2; Section B.3).  
Regarding Claim 18, Choi and Yonezawa teach the device of claim 9.
Choi further teaches wherein the device comprises a client device (Introduction; Section 3.1; Section 4; Section 6.1.1; Section B.1; Section B.2; Section B.3).  
Regarding Claim 19, Choi teaches a computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to (Introduction; Section 3.1; Section 4; Section B.1; Section B.2; Section B.3):
Claim 19 can be rejected with the same reasoning as Claim 1.
Regarding Claim 20, Claim 20 can be rejected with the same reasoning as Claim 2.
Regarding Claim 21, Claim 21 can be rejected with the same reasoning as Claim 3.
Regarding Claim 23, Claim 23 can be rejected with the same reasoning as Claim 5.
Regarding Claim 25, Claim 25 can be rejected with the same reasoning as Claim 7.
Regarding Claim 26, Claim 26 can be rejected with the same reasoning as Claim 8.
Regarding Claim 27, Claim 27 can be rejected with the same reasoning as Claim 9.
Regarding Claim 28, Claim 28 can be rejected with the same reasoning as Claim 2.
Regarding Claim 29, Claim 29 can be rejected with the same reasoning as Claim 3.
Regarding Claim 31, Claim 31 can be rejected with the same reasoning as Claim 5.
Claims 6, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yonezawa and in further view of Sasaki et al ("Sasaki", US 20100202759).
Regarding Claim 14, Claim 14 can be rejected with the same reasoning as Claim 6.
Regarding Claim 24, Claim 24 can be rejected with the same reasoning as Claim 6.
Regarding Claim 6, Choi and Yonezawa teach the method of claim 1.
Choi does not explicitly teach wherein the media content is monoscopic.  
Sasaki teaches wherein the media content is monoscopic (par 0016-0019).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi and Yonezawa with the monoscopic media content of Sasaki because it would allow for a device to determine whether to playback monoscopic or stereoscopic content (Sasaki; par 0019).
Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: Applicant has amended claim 1 to clarify that instead of absolute units of luma samples, the first set of values and the second set of values of claim 1 are "relative to the height of the projected picture and the width of the projected picture." Choi fails to disclose or suggest this feature of claim 1.
Application Number 16/030,585Examiner’s Response
The remainder of the Applicant’s arguments with respect to Claims 1, 9, 19, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Oh et al (US 20190174116), Abstract - A 360-degree video data processing method performed by an apparatus for transmitting a 360-degree video according to the present invention comprises the steps of: obtaining 360-degree video data captured by at least one camera; obtaining a 2D-based picture by processing the 360-degree video data; generating metadata associated with the 360-degree video data; encoding the picture; and performing processing for storing or transmitting the encoded picture and the metadata, wherein the metadata includes information on the central point of the picture, and the information on the central point of the picture indicates whether spherical coordinates in a spherical plane corresponding to the central point of the picture have a yaw value of 0 and a pitch value of 0, respectively.  
 Kim et al (US 9179124), Abstract - Provided are a method and apparatus for encoding and decoding a stereoscopic image. A stereoscopic image restoring method includes parsing a received data stream into image data of a stereoscopic image and information regarding the stereoscopic image; extracting a camera parameter depending on individual 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                                        

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444